OPINION — AG — ** DOCUMENTARY STAMP TAX — URBAN RENEWAL AUTHORITY — EXEMPT ** DEEDS TO PROPERTY ACQUIRED BY AN URBAN RENEWAL AUTHORITY, ESTABLISHED UNDER 11 O.S. 1601 [11-1601], ET SEQ., WOULD REQUIRE DOCUMENTARY STAMPS AFFIXED THERETO UNDER THE PROVISIONS OF 68 O.S. 5101 [68-5101] — 68 O.S. 5107 [68-5107] [68-5107], FOR THE REASON THAT THE TAX REPRESENTED BY THE STAMPS IS ON THE SELLER OF THE PROPERTY TO THE AUTHORITY AND NO PROPERTY OR FUNDS OF THE AUTHORITY IS INVOLVED. AN URBAN RENEWAL AUTHORITY WOULD 'NOT' BE REQUIRED TO AFFIX THE STAMPS, UNDER THE PROVISIONS OF 68 O.S. 5101 [68-5101] — 68 O.S. 5107 [68-5107], TO DEEDS WHEREIN SUCH AUTHORITY WAS GRANTOR. (DEEDS, POLITICAL SUBDIVISION) CITE: OPINION NO. 67-448, 68 O.S. 5102 [68-5102], 11 O.S. 1601 [11-1601], 11 O.S. 1615 [11-1615](B) (W. J. MONROE)